 


113 HR 3960 IH: To provide for an exchange of administrative jurisdiction between the Secretary of the Army and the Secretary of Agriculture involving certain Federal property administered as part of the Chattahoochee National Forest, but permitted to the Secretary of the Army for Camp Frank D. Merrill, and certain Army Corps of Engineers property adjacent to Lake Lanier in Gainesville, Georgia.
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 3960 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2014 
Mr. Collins of Georgia introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Transportation and Infrastructure and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for an exchange of administrative jurisdiction between the Secretary of the Army and the Secretary of Agriculture involving certain Federal property administered as part of the Chattahoochee National Forest, but permitted to the Secretary of the Army for Camp Frank D. Merrill, and certain Army Corps of Engineers property adjacent to Lake Lanier in Gainesville, Georgia. 
 
 
1.Transfers of administrative jurisdiction, Camp Frank D. Merrill and Lake Lanier, Georgia 
(a)Transfers Required
(1)Camp Frank D. MerrillNot later than December 31, 2014, the Secretary of Agriculture shall transfer to the administrative jurisdiction of the Secretary of the Army for required Army force protection measures certain Federal land administered as part of the Chattahoochee National Forest, but permitted to the Secretary of the Army for Camp Frank D. Merrill in Dahlonega, Georgia, consisting of approximately 282.304 acres identified in the permit numbered 0018–01.
(2)Lake lanier propertyIn exchange for the land transferred under paragraph (1), the Secretary of the Army (acting through the Chief of Engineers) shall transfer to the administrative jurisdiction of the Secretary of Agriculture certain Federal land administered by the Army Corps of Engineers and consisting of approximately 10 acres adjacent to Lake Lanier at 372 Dunlap Landing Road, Gainesville, Georgia.  
(b)Use of Transferred Land
(1)Camp Frank D. MerrillUpon receipt of the land under subsection (a)(1), the Secretary of the Army shall continue to use the land for military purposes.
(2)Lake lanier propertyUpon receipt of the land under subsection (a)(2), the Secretary of Agriculture shall use the land for administrative purposes. 
(c)Protection of the Etowah Darter and Holiday DarterNothing in the transfer required by subsection (a)(1) shall affect the prior designation of lands within the Chattahoochee National Forest as critical habitat for the Etowah darter (Etheostoma etowahae) and the Holiday darter (Etheostoma brevirostrum). 
(d)Legal Description and Map 
(1)Preparation and publicationThe Secretary of the Army and the Secretary of Agriculture shall publish in the Federal Register a legal description and map of both parcels of land to be transferred under subsection (a). 
(2)Force of lawThe legal description and map filed under paragraph (1) for a parcel of land shall have the same force and effect as if included in this Act, except that the Secretaries may correct errors in the legal description and map. 
(e)Reimbursements of CostsThe transfers required by subsection (a) shall be made without reimbursement, except that the Secretary of the Army shall reimburse the Secretary of Agriculture for any costs incurred by the Secretary of Agriculture to assist in the preparation of the legal description and maps required by subsection (d). 
 
